—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered January 19, 1996, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s sufficiency claim concerning the element of serious physical injury is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence. Concur — Ellerin, P. J., Rosenberger, Williams, Andrias and Saxe, JJ.